Citation Nr: 1035972	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-44 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 1983, 
November 1990 to June 1991, and October 1991 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement was 
filed in February 2009, a Statement of the Case was issued in 
November 2009, and a Substantive Appeal was received in November 
2009.  The Veteran testified at hearings before the RO in May 
2007 and before the Board in March 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 2006 denied 
service connection for a low back disability.  

2.  In November 2007, the Veteran filed a request to reopen his 
claim of service connection for a low back disability.  

3.  Additional evidence received since the March 2006 rating 
decision is new to the record, relates to an unestablished fact 
necessary to substantiate the merits of the claim of service 
connection, and raises a reasonable possibility of substantiating 
the claim.

4.  The Veteran has a low back disability which began in service.

5.  In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of service 
connection for PTSD. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the March 
2006 denial, and the claim of entitlement to service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  A low back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back 
Criteria & Analysis

As detailed, the Veteran's claim of service connection for a low 
back disability was denied in a March 2006 rating decision.  The 
Veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7105.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 5108; 
see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  If 
new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

At the time of the March 2006 rating decision, the Veteran's 
service treatment records were on file.  VA outpatient treatment 
records were also on file, including several diagnoses of a low 
back disability beginning in November 1993.  VA examinations 
dated in November 1994, December 1995, June 1998, November 1998, 
and January 1999 were also on file.  The November 1994 VA 
examination reflects that the Veteran was diagnosed with chronic 
lumbosacral strain with radiculopathy on the right.  The 
subsequent VA examinations reflect complaints of low back pain 
and/or diagnoses of a low back disability.  Private treatment 
records related to a low back disability were also on file, 
including February 2001 records from Dr. D.L.C. reflecting that 
Dr. D.L.C. opined that the Veteran's current low back pain 
appears to be related to a back injury in service.  A May 2001 
statement by J.A.C., the Veteran's commander during service, 
reflecting that the Veteran complained of back pain during 
service, was also on file.  Based on the record at that time, the 
RO denied service connection for a low back disability based on a 
finding that the evidence reviewed did not establish that the 
Veteran's low back disability was incurred in or aggravated by 
service or that arthritis of the lumbar spine manifested to a 
compensable degree (10 percent or higher) within one year 
following discharge from active military service.  As already 
noted, the Veteran did not initiate an appeal from the March 2006 
rating decision denying his claim.  Therefore, VA may not 
undertake another merits analysis of the underlying service 
connection claim unless new and material evidence is received.  

Since the prior denial, the Veteran has submitted private 
treatment records and undergone a December 2008 VA examination.  
The Veteran has also submitted VA outpatient treatment records, 
including a November 2006 statement from a nurse practioner, 
L.H., reflecting that L.H. opined that the Veteran's low back 
disability is at least as likely as not related to service.  This 
evidence, specifically the statement from L.H., is new, in that 
it was not of record at the time of the initial denial, and is 
material, in that it relates to an unestablished fact necessary 
to substantiate the underlying claim for service connection.  See 
38 C.F.R. § 3.156.  The credibility of these statements is also 
presumed. See Justus v. Principi, 3 Vet. App. 510 (1992).  The 
claim, therefore, is reopened.  38 U.S.C.A. § 5108.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A service Report of Medical Examination dated in March 1983 for 
enlistment purposes reflects that the Veteran's spine was 
clinically evaluated as normal.  A Report of Medical History 
dated in March 1983 for enlistment purposes reflects that the 
Veteran checked the 'no' box for recurrent back pain.  Reports of 
Medical Examinations dated in January 1987 and April 1991 reflect 
that the Veteran's spine was clinically evaluated as normal.  
Reports of Medical History dated in January 1987 and April 1991 
reflect that the Veteran checked the 'no' boxes for recurrent 
back pain.  

Private treatment records from Milwaukee County Medical Complex 
dated in April 1987 reflect that the Veteran complained of low 
back pain and was assessed with possible radiculopathy.  In March 
1993, the Veteran was assessed with mild disc space narrowing at 
the L4-5 level and study of the Veteran's lumbar spine was 
otherwise unremarkable except for scoliosis which may be 
positional.  

VA outpatient treatment records dated in November 1993 reflect 
that the Veteran was assessed with minor hypertrophic 
degenerative changes and partial straightening of a normal lumbar 
spine.  VA outpatient treatment records in November 1993 also 
reflect that the Veteran had a previous medical history of 
sciatica.  

The Veteran underwent a VA examination in November 1994.  The 
Veteran reported injuring his low back in the Gulf in 1989 while 
riding a truck.  He stated that he developed chronic lumbosacral 
pain and strain which was treated symptomatically.  He reported 
reinjuring the back in 1992 and that he has had several 
reinjuries subsequently in 1993 and 1994.  He stated that he had 
pain going down his right leg.  Following physical examination, 
the examiner diagnosed chronic lumbosacral strain with 
radiculopathy on the right.  

The Veteran underwent another VA examination in February 1995.  
He complained of low back pain.  The examiner noted some pain at 
the lumbosacral area with minor radiation to the right thigh and 
knee area and made no diagnosis related to the low back.  

The Veteran underwent another VA examination in June 1998.  He 
reported that low back pain developed when he was riding a Jeep 
during the Gulf War.  He stated that he was treated in service, 
diagnosed with slipping of the spine and was taken off duty for 
three days.  MRI findings revealed mild chronic intervertebral 
disc disease at L5-S1.  The examiner opined that this was 
"directly related to his service connected injury.  If he did 
not have such injury during service, he may have less pain."  

The Veteran underwent another VA examination in November 1998.  
He reported that he complained of back pain to his captain while 
riding over rough terrain during service.  Following physical 
examination, the examiner diagnosed mild degeneration of the L5-
S1 disc as reported on MRI.  

The Veteran underwent another VA examination in January 1999.  
The examiner diagnosed mild degenerative disk disease of the 
lumbar spine.  The examiner noted that the June 1998 VA examiner 
opined "that the degenerative disk disease of the lumbar spine 
is the underlying pathological process and the back pain is clear 
although the degenerative process is one that is ubiquitous and 
varies in person to person various levels.  It may and often is 
asymptomatic until precipitated by an injury such as one 
described in the veteran's service tour in the Gulf War."  The 
examiner stated that it is therefore clearly rational that the 
degenerative disk disease of lumbar spine became active and 
symptomatic after those injuries.  

Private treatment records from Dr. D.L.C. dated in February 2001 
reflect that Dr. D.L.C. diagnosed low back pain which appeared to 
be related to the Veteran's history of back problems during the 
Gulf War.  

A May 2001 statement by J.A.C. reflects that J.A.C. was the 
commander of the Veteran's unit during service.  J.A.C. stated 
that the Veteran's unit vehicle was a truck that bounced the 
passengers around when driving through the desert.  J.A.C. stated 
that the Veteran complained about back problems a few times, 
especially after days when he was in the truck a lot.  

VA outpatient treatment records dated in November 2006 reflect 
that a nurse practioner, L.H., opined that the Veteran's low back 
disability is at least as likely as not related to service.  

The Veteran underwent another VA examination in December 2008.  
The Veteran reported that his trouble began in Saudi in 1989 when 
he was tossed around in a truck.  He related that a physician 
told him he had bruised his lower back.  The examiner noted that 
the medical records made reference to treatment for his back in 
1983 and 1975.  The examiner diagnosed failed back syndrome.  

We have carefully considered the Veteran's testimony, as well as 
all of the other evidence, and find that the record supports the 
conclusion that his low back disability began during service.  
While there is some question with regard to the actual date of 
onset of the Veteran's back disability, he has continually 
reported back pain riding in the trucks during service in Saudi 
Arabia.  Medical personnel have associated his postservice back 
pain with his military service in the Gulf War.  He has provided 
lay statements which support his account of back pain during 
service at that time.  Accordingly, the Board finds that the 
preponderance of the evidence favors the Veteran's claim of 
service connection for a low back disability.  

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the appellant as 
to the issue on appeal is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes 
that in a December 2007 communication, the RO informed the 
Veteran of the information and evidence necessary to substantiate 
his claims.


PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

As noted, in a January 2009 rating decision, the RO denied 
service connection for PTSD.  In correspondence received by the 
Board in March 2010, the Veteran indicated that he wished to 
withdraw his appeal of that issue.  Thus, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the issue 
of entitlement to service connection for PTSD is dismissed.


ORDER

Entitlement to service connection for a low back disability is 
granted.  

Entitlement to service connection for PTSD is dismissed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


